Citation Nr: 0740437	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  03-32 223A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a low back 
disability.

2.  Entitlement to service connection for a cervical spine 
disability.

3.  Entitlement to service connection for leg cramps.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from January 1965 to 
January 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Togus, Maine, Department of Veterans 
Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The record reflects that the veteran was scheduled for a 
video conference hearing before the Board in September 2006 
at the Togus, Maine, RO.  In August 2006, the veteran 
submitted a statement, noting that he would not be able to 
attend the September 2006 video conference hearing because he 
had moved to South Carolina.  He requested that a video 
conference hearing before the Board be rescheduled at the 
Columbia, South Carolina, RO.  This request was timely, but 
was late in arriving at the Board.  A decision on the merits 
was entered, and has been vacated by decision of this same 
date.

Accordingly, the case is REMANDED for the following action: 

1.  Transfer jurisdiction of the 
veteran's claims to the Columbia, South 
Carolina, RO.

2.  Schedule the veteran for a video 
conference hearing before the Board.  If 
veteran ultimately decides he does not 
desire a hearing, he should withdraw the 
request in writing to the RO/AMC.  The 
matter should then be returned to the 
Board in accordance with applicable 
procedures.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

